Case 1:17-cr-00434-ARR Document 144 Filed 12/27/19 Page 1 of 1 PageID #: 548
CRIMINAL CAUSE FOR PLEADING;


BEFORE: ALLYNE R. ROSS, U.S.D.J.               DATE:12/27/2019          TIME:11:00
OR-17-434     ( ARR )


DEFT NAME: Fabian Reves Ronas
            resent             not oresent


DEFENSE COUNSEL: Amanda David
         i/oresent             not present

A.U.S.A.: Erin Arao^||             iV-U^CLERK:         D. La Salle


Rep.   Denise Paris!                                       OTHER:

INT:     (LANG.-Spanish

XX   CASE CALLED.        DEFENDANT'S FIRST APPEARANCE.
DEFT XX   SWORN          ARRAIGNED xx   INFORMED OF RIGHTS
          WAIVES TRIAL BEFORE DISTRICT COURT

       WAIVER OF INDICTMENT EXECUTED FOR DEFT.
       SUPERSEDING INDICTMENT / INFORMATION FILED.
       DEFT FAILED TO APPEAR, BENCH WARRANT ISSUED.
       DEFT ENTERS A PLEA OF NOT GUILTY TO ALL CTS.


       DEFT ENTERS GUILTY PLEA TO CTS.                                         0   F
  /    (Superseding) INDICTMENT/INFORMATION.
       DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO CTS._
              3^                    Of the
XX. COURT FtNDS FACTUAL BASIS FOR THE PLEA.
"/ SENTENCING SET FOR ^/o./ jZo-zo
       DEFT ENTER NOT GUILTY PLEA.
       BAIL          SET         CONTINUED FOR DEFT.
ZZ^ DEFT CONTINUED IN CUSTODY.
       CASE ADJOURNED TO                             FOR
       JURY SELECTION SET FOR                                           BY MAG.
       TRIAL SET FOR
       SPEEDY TRIAL INFO FOR DEFT                    STILL IN EFFECT
              CODE TYPE                  START                   STOP


              ORDER / WAIVER EXECUTED & FILED.                  ENT'D ON RECORD.


OTHER:    Plea     aareement    marked    as     government   exhibit   one;   Plea
agreement returned to A.U.S.A. Argo
